PD-1417-14

                              court paper


                               NO. 11-12-00326-CR


                           In The Court Of Criminals Appeals Of
                           Texas


                                   Ammie Lucille Smith    «„
                                      Petitioner         couRToVlii^uraLS
     December 31, 2014
                                         v.                 DEC 312i

                                The State Of Texas
                                      Respondent

                Petitioner in the cause no.11-12-00326-CR from the
               County Court Of Midland County Texas And
               Court Of Appeals For The Eleventh Supreme
               Judicial District Of Texas


                         Petitioners Motion To Rehear
              To The Honorable Judges Of The Court Of Criminal
              Appeals

              Comes Ammie Lucille Smith, petitioner in the
              above- entitled and numbered cause, and submits
              this motion for rehearing pursuant the Rule 79 of the
              Texas Rules Of Appeallate Procedure and requests
              that The Court resubmits this cause for futher
              consideration of its opinion of false report on a
police
              affirmed,a misdemeanor in cause NO.CR-137834

                                Page 1
               court paper
                    Table of Contents
Table of contents

Index of Authorities

Statement Regarding Oral Argument

Statement of the Case

Statement of The Procedural History
of the Case

Grounds for review

Reason for the review


Prayer for Relief

Appendix

              Index of Authorities
    Beck V. State, 651 S.W. 2d 827,Tex APP,
  Houston (1st Dist) 1983 no pets
  Nethery V. State 692 S.W.2d 686,712n 13
  (Crim.App. 1985)
  Woods V. State 569 S.W. 2d 901,905
  (Crim.App. 1978

         Statement Regarding Oral
        Argument

 My lawyer was not prepared nor didd he prepare
 me for the trail as well. We did not talk and go
                   Page 2
              court paper
 over anything really.Trail was on Mon. and that
 Sunday he text me saying he was watching the
 Superbowl (football) and we would talk later.

          Statement of the case
   About 2 months later i was arrested for filing
 a complaint on 2 officers and a Sgt. after I
 witnessed one of the officers drop 4 rolled
 (crisp) papers in the front seat on the drivers
side of my sons car

     Statement of Procedural History
 Sept. 2012 a guilty virdict was handled down

 Aug.7th,2014, the opinion was affirmed by
 Court of Appeals

 Aug.26th,2014, Motion for Rehear was filed

 Sept.11,2014,Motion was denied

Oct. 2014 Petition to Review was filed

Dec. 10th discretionary to review was refused

            Grounds for Review

  Mr. Martinez was not prepared for my trial
and i was found guilty which i believed if he
had prepared us I believe the virdict would
of ben different.

 I also did not do my brief to the fullest detail
                    Page 3
                 court paper
  which lead to it being affirmed

            Reason for the Review
   Mr. Martinez did not argue my case
 Woods v. State 569 S.W.2d 686,712n 13
 (Crim.App 1985)

 Insufficient eviidence
 Beck V. State, 651 S.W.2d 827,827 Tex App,
 Houstn (1st DIST.) 1983 no pets

              Prayer for Relief
   I ask the Court after hearing the case that
  you will reverse my conviction of 1 yr
  probation and 1500.00 of a misdemeaner
  offense of false report to a peace officer

                   Appendix

    Judgement of Court of Midland COUNTY
    Opinion of Court of Appeals
    Denial of Motion to Rehear
    Denial of discretionary to review

             Certificate of service


  I Ammie Smith do hear by certify that a true
 copy and correct of the ongoing brief for
 Appeallante was sent on Dec.25,2014 by
 United States mail,deliverery to the following
 party

Teresa J. Clingman, District attorney
                   Page 4
                     court paper
   Midland County Courthouse
  500 N. Loraine St. Suite 200
  Midland Texas 79701


  Jane Belai, assistant
  Midland County District Attoneys office
  Midland County Courthouse
  500 N. Loraine St.Suite 200
  Midland tx 79701


Re: Appeallante case no. 11-12-00326-CR
Trial Court case no. CR-137834

style : Ammie Smith V. The State of Texas

     Ammie SMITH
   1113 Chestnut
   Midland Tx 79701
  (432)349-4544




                       Page 5
                                      '""•f    "C" "V"' T'* 'W^^'W—'t' "*"" "£S


                                                                                                                                 *5/-

                                                                 i-TV >*       «




                                                         /"^"V      i   'J^w   •*   '•iff   '




                                  , ' X . /*>) ,* v*W» 1 *V>t'\                                                < \                   J
                     s   5

                                  -            ,; ff 1^4.i fL^ % *$-A                                           ^. iff
                                  ' r >          u       V\, ,• t'J* ' •, ***                    1                    ^
                                                                         tf
                                                     t

                                                                   ,rr -*«


                                                                                                                                               X'



'       !            «J •*(.•*.                             ^-m p-frA
                                         ! . «,
                                                                                    *           it


                                                                                                                1     •                        '
                                                                                                           . i / >-n                                                                                . !       -id        *   — _




                                                                                                                                                         1 :             1               1 a                --'i           Si)
                    --' » > ",77. >i,/^^^Go^ *'L- , i L ^ j«IAi l
                                                                                                                                                        .' / / / / /

                              u , /o J               ' *7Z*," i ,-i, t'                          i                              '<                  ^                                                -, ^ !•                    !M

                                                                                                                                                         I 1 f i s' J '«•                                   '-.0           ' J ' 0 ^
                                                                                                                                                        ////// " 'Q /////
                                                                                                                                                        xi i i i I                                   ti                t            t t t
                                                                                                                                                        i I                          /               2                 Ml
                                                                                                                                                        '•i-. ;: ';. t S. ^ V ^- > *t X " '" "                                           '" '"
                                                                                                                                                         -V. ';v ^ t.. \ % \ \ \ \% \* X: \                                              \
                                                                                                                                                        \ % \ \ \                        \ \ \ \ \ \ % % ': \

                                                                                                                                                          f x t              •   /           f       f j!     ! I           I i      i       }    f
                                                                                                                                                         u          n                                  n                   ?                 u
                                                                                                                                                        i:~ i ! • ( f. i i l.f I !
                                                                                                                                                        II I I             |;j  I
                                                                                                                                                        i, \ • \         i \         \           i i        I % \ l •% i \ •
                                                                                                                                                                                                              •>. h !•• ~
                                                                                                                                                              '*.   J-   :'•-    1       t       ^     ^     1     »       1.   t    i       n.   }




                                                                                                                                                             ))))))))>)}] J)
                                                                                                                                                         i                               nil                                                      i
                                                v.        i       X?
                                                                                                                                                         H((((((l(U.t(l
                                                                                                                                                         WVWWNi